Baker reversed course on gun shop, range openings – Lowell Sun   about:reader?url=https://www.lowellsun.com/2020/04/02/baker-reversed...
                        Case 1:20-cv-10701-DPW Document 123-12 Filed 09/24/20 Page 1 of 4




                   lowellsun.com


                   Baker reversed course on gun shop,
                   range openings – Lowell Sun
                   5-6 minutes



                   BOSTON – Gun shops and shooting ranges will not be allowed to
                   open under Gov. Charlie Baker’s latest order to keep all non-
                   essential businesses closed through May 4, but for a brief period on
                   Tuesday the gun industry thought things might be different.

                   Baker on Tuesday announced that he was extending his executive
                   order closing all non-essential businesses for another month, and
                   updating the list of businesses and workers that would be allowed
                   to continue to physically operate.

                   Jim Wallace, executive director of the Gun Owners Action League,
                   saw the updated list of essential businesses posted to the state’s
                   website, and prepared a memo for his members. The new list,
                   Wallace told them, mirrored the guidance released over the
                   weekend by the federal government allowing gun shops to open
                   their doors.

                   Until it didn’t.

                   “Our stuff matched word for word what the federal advisory does,
                   so we told our members,” Wallace said Wednesday, in an interview.
                   “It wasn’t an hour after we put that out that they had edited it to
                   remove firearm retailers and shooting ranges. And I said, ‘Wait a
                   minute. I know that was there.'”

1 of 4                                                                                                              6/12/2020, 3:24 PM
Baker reversed course on gun shop, range openings – Lowell Sun   about:reader?url=https://www.lowellsun.com/2020/04/02/baker-reversed...
                        Case 1:20-cv-10701-DPW Document 123-12 Filed 09/24/20 Page 2 of 4

                   Baker’s administration, according to interviews with lawmakers and
                   gun rights advocates, abruptly changed course and amended its list
                   of essential businesses to exclude gun retailers and shooting
                   ranges from its newest order after receiving pushback, including a
                   call from House Speaker Robert DeLeo’s office.

                   The newest order took effect at noon Wednesday.

                   Wallace said he called the administration also, and it was confirmed
                   to him that the initial order had been amended. For him, it was the
                   final straw.

                   “There are a few things going on between the administration and
                   our community that we are now just calling discrimination,” Wallace
                   said. “We understand what everybody needs to do, but I can get a
                   latte and a pizza, but I can’t exercise a civil right?”

                   DeLeo’s office also noticed the initial list of essential businesses
                   and “immediately expressed its concern,” according to an official in
                   the speaker’s office. DeLeo’s office was notified later in the day by
                   the administration that the list had been updated, the source told
                   the News Service

                   Gun control has be one of the speaker’s signatures issues in his
                   more than 10 years leading the House, and he mostly recently led
                   the effort on Beacon Hill to pass a “red flag” law allowing law
                   enforcement, family and mental health professionals to petition the
                   courts to have someone’s firearms temporarily taken away if they
                   are deemed a threat to themselves or others.

                   Rep. Majorie Decker, who worked closely with DeLeo to get that
                   law passed, thanked DeLeo on Twitter for pressuring Baker to
                   reconsider the initial order as it related to guns.



2 of 4                                                                                                              6/12/2020, 3:24 PM
Baker reversed course on gun shop, range openings – Lowell Sun   about:reader?url=https://www.lowellsun.com/2020/04/02/baker-reversed...
                        Case 1:20-cv-10701-DPW Document 123-12 Filed 09/24/20 Page 3 of 4

                   In an interview, Decker acknowledged that there had been some
                   confusion concerning the essential business list and gun shops
                   after it was first issued Tuesday.

                   “At a time when we need to be concerned about issues of suicide
                   and domestic violence, I am really happy that Speaker DeLeo
                   continues to help keep an eye on the safety and security of
                   Massachusetts residents and I’m grateful that Gov. Baker was
                   amenable to working with him to ensure that any regulation coming
                   out would not consider retail and gun ranges as essential services,”
                   the Cambridge Democrat told the News Service.

                   The governor’s office told the News Service that it followed the
                   federal guidance on essential businesses, but “tailored the list” to
                   Massachusetts’s economy and made efforts to maintain “as
                   stringent a list as possible to ensure people continue to avoid
                   unnecessary activities.”

                   The final list of essential services included “workers supporting the
                   operation of firearm or ammunition product manufacturers,
                   importers, and distributors.”

                   “These suppliers support the manufacturing or distribution of
                   firearms and ammunition for the military and law enforcement.
                   Military and law enforcement are considered essential services.
                   Gun shops (retailers) are not listed as essential,” a spokeswoman
                   emailed.

                   The administration did not respond to follow-up questions about
                   whether or why the list had been amended after it was first
                   published online.

                   Wallace noted that many gun stores in Massachusetts sell personal
                   protective equipment and other gear to police departments, not just


3 of 4                                                                                                              6/12/2020, 3:24 PM
Baker reversed course on gun shop, range openings – Lowell Sun   about:reader?url=https://www.lowellsun.com/2020/04/02/baker-reversed...
                        Case 1:20-cv-10701-DPW Document 123-12 Filed 09/24/20 Page 4 of 4

                   guns and ammunition.

                   Wallace said GOAL, which is the local chapter of the National Rifle
                   Association, also had initially asked the Executive Office of Public
                   Safety to issue an order regarding gun licenses to preserve the
                   status quo and take matters of renewals and other issues off the
                   plates of local police, but was denied.

                   Then, he said, Baker rolled out a $10 million loan fund for small
                   businesses that excluded gun retailers.

                   “Why would you do that? Most of them are mom and pop shops.
                   That was strike two,” Wallace said.




4 of 4                                                                                                              6/12/2020, 3:24 PM
